DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Independent claims 1 and 11 recite “generate a response message including at least a portion of the shared secret, the counter value, a both”.  Examiner suggests amending the claim to recite “the shared secret, the counter value, or both” for grammatical correctness.  Claims 2-10 and 12-20 are objected to by reason of their dependency from claims 1 and 11 respectively.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,102,007 (‘007 Patent) in view of U.S. Patent Pub. No. 2017/0063848 to Collinge et al.
Per Claims 1 and 11: The ‘007 Patent Claim 1 discloses a processor; a non-volatile memory having contactless card emulation program code stored thereon, the contactless card emulation program code operable when executed upon by the processor to: detect, via the [[NFC]] interface, an [[NFC]] signal including a contactless card authentication request; retrieve, from the non-volatile memory, a counter value, a shared secret, and a master key based on the contactless card request and associated with an emulated contactless card; generate a diversified key using at least the counter value, the master key, and one or more cryptographic algorithms; generate a response message including at least a portion of the shared secret, the counter value, a both; encode the response message using the diversified key and the one or more cryptographic algorithms to generate an encoded response message; and send, via the [[NFC]] interface, the encoded response message in one or more [[NFC]] signals to a device.
However, the ‘007 Patent fails to disclose “a near-field communication (NFC) interface configured to detect NFC signals”.  Collinge discloses this (see Collinge at ¶ 27: The communication channel may use any suitable type of communication, such as cellular communication, radio frequency, near field communication, Bluetooth, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘007 Patent to include an NFC interface as it would have been obvious to try one of a limited number of wireless interfaces as they are recited in the ‘007 Patent Claim 1.
Per Claims 2 and 12: The ‘007 Patent recites updating the counter value according to a predetermined update protocol (see Claim 5).  However, the ‘007 Patent fails to explicitly recite that the updating requires incrementing the counter value, which Collinge discloses (see ¶ 64: In step 424, the transaction counter associated with the selected transaction account may be incremented to account for the transaction such that it may be accurate for use in generating cryptograms in future transactions.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘007 Patent to increment the counter as disclosed in Collinge it would have been obvious to try.
Per Claims 3 and 13: The ‘007 Patent Claim 2 recites that the one or more cryptographic algorithms comprises at least one of a symmetric encryption algorithm, a hash-based message authentication code (HMAC) algorithm, and a cipher-based message authentication code (CMAC) algorithm.
Per Claims 4 and 14: The ‘007 Patent Claim 5 recites wherein the contactless card emulation program code updates the diversified key in response to sending the encoded response message.
Per Claims 5 and 15: The ‘007 Patent Claim 5 recites updating the counter value according to a predetermined update protocol.  However, claim 5 fails to recite, but Collinge discloses updating the counter value by incrementing it (see ¶ 64: In step 424, the transaction counter associated with the selected transaction account may be incremented to account for the transaction such that it may be accurate for use in generating cryptograms in future transactions.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the counter by incrementing it as it would have been obvious to try from one of a limited number of ways to update the counter.
Per Claims 6 and 16: The ‘007 Patent Claim 1 to store a contactless cards and counter values. 
Per Claims 7 and 17: The ‘007 Patent fails to disclose, but Collinge discloses monitor the NFC interface for NFC signals associated with performing transactions (see ¶ 27: The communication channel may use any suitable type of communication, such as cellular communication, radio frequency, near field communication, Bluetooth, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘007 Patent to include an NFC interface as it would have been obvious to try one of a limited number of wireless interfaces as they are recited in the ‘007 Patent Claim 1.
Per Claims 10 and 20: The ‘007 Patent fails to disclose, but Collinge discloses detect the NFC signal in response to being within an NFC communication range of a point-of-sale device, a kiosk, a checkout register, a payment station, or a terminal (see ¶ 27: As part of the engaging of the payment transaction, the consumer 104 may present the computing device 102 to a point of sale device 108 associated with the merchant for the conveyance of payment details to the point of sale device 108.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘007 Patent so that the system could be used to make a payment transaction as disclosed in Collinge.

Claims 8-9 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘007 Patent in view of Collinge and U.S. Patent Pub. No. 2018/0039737 to Dempers et al.
Per Claims 8 and 18: The combination of the ‘007 Patent and Collinge discloses the subject matter of claims 1 and 11, from which claims 8 and 18 depend.  However, the ‘007 Patent and Collinge fails to disclose, but Dempers discloses monitor the NFC interface for NFC signals associated with performing authentication to access a network, data, or health information (see ¶ 7: In embodiments of this invention, the authenticator is obtained by the health-care provider server apparatus from the patient and automatically transmitted to the remote server apparatus to authorize the access to the personal electronic health record. The authenticator is preferably obtained/transferred using a computer-readable indicia, such as, for example, a QR code, NFC token, or RFID, that can be read or otherwise transferred from the patient (e.g., via a patient mobile device) to a healthcare provider (e.g., via a scanner or receiver) upon the patient's arrival at the healthcare provider.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘007 Patent so that it may access healthcare data as disclosed in Dempers to increase the range of applications for the claimed system.
Per Claims 9 and 19: The ‘007 Patent Claim 1 recites perform transactions with an associated bank account.  Dempers discloses another emulated contactless card of the plurality of emulated contactless cards is configured to perform authentication to access a network, data or health information. (see ¶ 7: In embodiments of this invention, the authenticator is obtained by the health-care provider server apparatus from the patient and automatically transmitted to the remote server apparatus to authorize the access to the personal electronic health record. The authenticator is preferably obtained/transferred using a computer-readable indicia, such as, for example, a QR code, NFC token, or RFID, that can be read or otherwise transferred from the patient (e.g., via a patient mobile device) to a healthcare provider (e.g., via a scanner or receiver) upon the patient's arrival at the healthcare provider.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘007 Patent so that the cards maintained by the payment device includes cards to access healthcare data using the techniques disclosed in Dempers.  One of ordinary skill in the art would have been motivated to do so to increase the security of accessing healthcare data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0063848 to Collinge et al. in view of U.S. Patent Pub. No. 2008/0095368 to Iida et al.
Per Claim 1: Collinge discloses:
A device comprising: (see Collinge at ¶ 25: The computing device 102 may be any suitable type of computing device, which may be a computing device specifically configured to perform the methods as discussed herein, such as a cellular phone, smart phone, laptop computer, tablet computer, desktop computer, smart watch, smart television, wearable computing device, implantable computing device, etc.)
a near-field communication (NFC) interface configured to detect NFC signals; (see Collinge at ¶ 27: The communication channel may use any suitable type of communication, such as cellular communication, radio frequency, near field communication, Bluetooth, etc.)
a processor; (see Collinge at ¶ 101: Processor device 804 may be a special purpose or a general purpose processor device specifically configured to perform the functions discussed herein.)
a non-volatile memory having contactless card emulation program code stored thereon, the contactless card emulation program code operable when executed upon by the processor to: (see Collinge at ¶ 101: The computer system 800 may also include a main memory 808 (e.g., random access memory, read-only memory, etc.), and may also include a secondary memory 810.  See also ¶ 26: In some instances, the computing device 102 may be configured to store payment details for multiple transaction accounts, such as additional transaction accounts associated with the issuer 106 or one or more transaction accounts associated with one or more additional issuers 106.)
detect, via the NFC interface, an NFC signal including a contactless card authentication request; (see Collinge at ¶ 52: In step 302, the computing device 102 and point of sale device 108 may establish a communication channel. In some instances, the communication channel may be a secure connection, such that other devices and/or entities may be unable to access the data electronically transmitted between the devices using the connection. The communication channel may utilize any type of communication method and/or protocol suitable for performing the functions discussed herein, such as near field communication, radio frequency communication, cellular network communication, etc.)
retrieve, from the non-volatile memory, a counter value, a shared secret, and a master key based on the contactless card request and associated with an emulated contactless card; (see Collinge at ¶ 29: The computing device 102 may receive the unpredictable number and may then generate one or more cryptograms for use in the payment transaction based thereon. Each cryptogram may be generated using one or more associated algorithms, which may be applied to at least the unpredictable number received from the point of sale device 108. In some instances, the algorithm(s) may also be applied to a transaction counter associated with the selected transaction account and an initialization vector. The initialization vector may be a diversification value input to the cryptogram calculation that does not depend on transaction data. In some cases, each cryptogram may be generated using a different algorithm or set of algorithms.)
generate a response message including at least a portion of the shared secret, the counter value, a both; (see Collinge at ¶ 66: Each data string 500 may also include an unpredictable number (UN) 504. The unpredictable number may be of a varying length, such as two or three digits as illustrated in FIG. 5.  See also ¶ 67: Each data string 500 may also include a transaction counter (ATC) 506, which may be a number associated with the transaction account used in funding the payment transaction that indicates a number of transactions that have been initiated using the associated transaction account.)
send, via the NFC interface, the [[encoded]] response message in one or more NFC signals to a device. (see Collinge at ¶ 57: In step 314, the transmitting device 214 of the computing device 102 may electronically transmit the generated data string to the point of sale device 108 using the established communication channel.)
However, Collinge fails to disclose, but Iida, an analogous art of securing communications using diversified encryption keys, discloses:
generate a diversified key using at least the counter value, the master key, and one or more cryptographic algorithms; (see Iida at ¶ 85: As such, a generation of a symmetric key k based on a key material k2 of a practically different value for each piece of data as a subject of encryption makes the symmetric key k a practically different value for each piece of data as a subject of encryption.  See also Iida at ¶ 88: In order to further increase cipher strength, a use of a master key k3 as well as destination/source information k1 is desirable. Especially desirable is a use of the destination/source information k1.  See also Iida at FIG. 4.)
encode the response message using the diversified key and the one or more cryptographic algorithms to generate an encoded response message; and (see Iida at ¶ 74: In the configuration of FIG. 2, when the data 5 a is transmitted from a PC (either of 4 a through 4 c) of a transmission origin (named as “source” hereinafter) by way of the relay apparatus 2 a, the symmetric key generation apparatus 1 a comprised thereby generates a symmetric key ka based on a key material k2 a. Then the data 5 a is changed to encrypted data 6 a by being encrypted by the symmetric key ka. While leaving a detail to a later description, the encrypted data 6 a is constituted by a part encrypted by the symmetric key ka and by a cleartext part which includes the key material k2 a. The encrypted data 6 a is received at the relay apparatus 2 b by way of the network 3 b. After the reception, the symmetric key generation apparatus 1 b comprised in the relay apparatus 2 b generates a symmetric key ka based on the key material k2 a. The symmetric key generation apparatuses 1 a and 1 b respectively generate symmetric keys by the same algorithm and therefore respectively generate the same symmetric key ka from the same key material k2 a. Then the encrypted data 6 a is changed to decrypted data 7 a by being decrypted by the symmetric key ka and is transmitted to a PC (either of 4 d through 4 f) of a transmission destination (named as “destination” hereinafter).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collinge so that the payment data transmitted between the payment device and the point of sale is encrypted using a diversified encryption key using the techniques disclosed in Iida.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection wit claim 1, and does so in the context of a method, which Collinge discloses (see ¶ 51: FIG. 3 illustrates a process for the use of enhanced cryptogram validation that accounts for transaction account numbers and unpredictable numbers of varying lengths using the system 100.)

Per Claims 2 and 12: The combination of Collinge and Iida discloses the subject matter of claims 1 and 11, from which claims 2 and 12 depend, respectively.  Collinge further discloses:
the processor configured to increment the counter value associated with the emulated contactless card in response to sending the encoded response message to the device. (see Collinge at ¶ 64: In step 424, the transaction counter associated with the selected transaction account may be incremented to account for the transaction such that it may be accurate for use in generating cryptograms in future transactions.)

Per Claims 3 and 13: The combination of Collinge and Iida discloses the subject matter of claims 1 and 11, from which claims 3 and 13 depend, respectively.  However, Collinge fails to disclose, but Iida discloses:
wherein the one or more cryptographic algorithms comprises at least one of a symmetric encryption algorithm, a hash-based message authentication code (HMAC) algorithm, and a cipher-based message authentication code (CMAC) algorithm.  (see Iida at ¶ 287: The first method for generating the symmetric key k is to use a hash function h as a function f.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collinge so that a symmetric encryption algorithm is used to secure the transaction data transmitted between the payment device and the point of sale device as disclosed in Iida.  The claimed invention would have been obvious to try as it is one of a limited number of options for selecting encryption algorithms.

Per Claims 4 and 14: The combination of Collinge and Iida discloses the subject matter of claims 1 and 11, from which claims 4 and 14 depend, respectively.  However, Collinge fails to disclose, but Iida discloses:
wherein the contactless card emulation program code updates the diversified key in response to sending the encoded response message. (see Iida at ¶ 85: As such, a generation of a symmetric key k based on a key material k2 of a practically different value for each piece of data as a subject of encryption makes the symmetric key k a practically different value for each piece of data as a subject of encryption.  See also Iida at ¶ 88: In order to further increase cipher strength, a use of a master key k3 as well as destination/source information k1 is desirable. Especially desirable is a use of the destination/source information k1.  See also Iida at FIG. 4.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collinge so that a diversified encryption key, based on a counter value, is generated for each transaction using the techniques disclosed in Iida.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Per Claims 5 and 15: The combination of Collinge and Iida discloses the subject matter of claims 4 and 12, from which claims 5 and 15 depend, respectively.  Collinge further discloses:
wherein the contactless card emulation program code is configured to cause the processor to increment the counter value associated with the contactless card according to a predetermined update protocol. (see Collinge at ¶ 64: In step 424, the transaction counter associated with the selected transaction account may be incremented to account for the transaction such that it may be accurate for use in generating cryptograms in future transactions.)

Per Claims 6 and 16: The combination of Collinge and Iida discloses the subject matter of claims 1 and 11, from which claims 6 and 16 depend, respectively.  Collinge further discloses:
wherein the non-volatile memory is configured to store a plurality of contactless cards including the contactless card and counter values associated with the plurality of emulated contactless cards, each of the of the plurality of emulated contactless cards is associated with a different one of the counter values. (see Collinge at ¶ 26: In some instances, the computing device 102 may be configured to store payment details for multiple transaction accounts, such as additional transaction accounts associated with the issuer 106 or one or more transaction accounts associated with one or more additional issuers 106.)

Per Claims 7 and 17: The combination of Collinge and Iida discloses the subject matter of claims 1 and 11, from which claims 7 and 17 depend, respectively.  Collinge further discloses:
wherein the contactless card emulation program code is configured to cause the processor to monitor the NFC interface for NFC signals associated with performing transactions. (see Collinge at ¶ 52: In step 302, the computing device 102 and point of sale device 108 may establish a communication channel. In some instances, the communication channel may be a secure connection, such that other devices and/or entities may be unable to access the data electronically transmitted between the devices using the connection. The communication channel may utilize any type of communication method and/or protocol suitable for performing the functions discussed herein, such as near field communication, radio frequency communication, cellular network communication, etc.)

Per Claims 10 and 20: The combination of Collinge and Iida discloses the subject matter of claims 1 and 11, from which claims 10 and 20 depend, respectively.  Collinge further discloses:
wherein the processor to detect the NFC signal in response to being within an NFC communication range of a point-of-sale device, a kiosk, a checkout register, a payment station, or a terminal. (see Collinge at ¶ 27: As part of the engaging of the payment transaction, the consumer 104 may present the computing device 102 to a point of sale device 108 associated with the merchant for the conveyance of payment details to the point of sale device 108.)

Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collinge and Iida as applied to claims 1 and 11 above, and further in view of U.S. Patent Pub. No. 2018/0039737 to Dempers et al.
Per Claims 8 and 18: The combination of Collinge and Iida discloses the subject matter of claims 1 and 11, from which claims 8 and 18 depend, respectively.  However, the combination of Collinge and Iida fails to disclose, but Dempers, an analogous art of accessing health care data, discloses:
wherein the contactless card emulation program code is configured to cause the processor to monitor the NFC interface for NFC signals associated with performing authentication to access a network, data, or health information. (see Dempers at ¶ 7: In embodiments of this invention, the authenticator is obtained by the health-care provider server apparatus from the patient and automatically transmitted to the remote server apparatus to authorize the access to the personal electronic health record. The authenticator is preferably obtained/transferred using a computer-readable indicia, such as, for example, a QR code, NFC token, or RFID, that can be read or otherwise transferred from the patient (e.g., via a patient mobile device) to a healthcare provider (e.g., via a scanner or receiver) upon the patient's arrival at the healthcare provider.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collinge so that it would also work in the healthcare context.  The claimed invention would have been obvious to try as it is simply using the invention disclosed in Collinge in a different context.

Per Claims 9 and 19: The combination of Collinge and Iida discloses the subject matter of claims 6 and 16, from which claims 9 and 19 depend, respectively.  Collinge further discloses:
wherein the contactless card is configured to perform transactions with an associated bank account, and (see Collinge at ¶ 26: In some instances, the computing device 102 may be configured to store payment details for multiple transaction accounts, such as additional transaction accounts associated with the issuer 106 or one or more transaction accounts associated with one or more additional issuers 106.)
However, the combination of Collinge and Iida fails to disclose, but Dempers discloses:
another emulated contactless card of the plurality of emulated contactless cards is configured to perform authentication to access a network, data or health information. (see Dempers at ¶ 7: In embodiments of this invention, the authenticator is obtained by the health-care provider server apparatus from the patient and automatically transmitted to the remote server apparatus to authorize the access to the personal electronic health record. The authenticator is preferably obtained/transferred using a computer-readable indicia, such as, for example, a QR code, NFC token, or RFID, that can be read or otherwise transferred from the patient (e.g., via a patient mobile device) to a healthcare provider (e.g., via a scanner or receiver) upon the patient's arrival at the healthcare provider.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collinge so that the multiple cards maintained by the payment device includes cards to access healthcare data using the techniques disclosed in Dempers.  One of ordinary skill in the art would have been motivated to do so to increase the security of accessing healthcare data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2016/0065370 discloses efficient methods for securely generating a cryptogram by a user device, and validating the cryptogram by a server computer. In some embodiments, a secure communication can be conducted whereby a user device provides a cryptogram without requiring the user device to persistently store an encryption key or other sensitive data used to generate the cryptogram. For example, the user device and server computer can mutually authenticate and establish a shared secret. Using the shared secret, the server computer can derive a session key and transmit key derivation parameters encrypted using the session key to the user device. The user device can also derive the session key using the shared secret, decrypt the encrypted key derivation parameters, and store the key derivation parameters. Key derivation parameters and the shared secret can be used to generate a single use cryptogram key. The cryptogram key can be used to generate a cryptogram for conducting secure communications.
U.S. Patent Pub. No. 2015/0348001 discloses making payments with a mobile device. In one example process, the mobile device receives and stores information for one or more payment accounts on the mobile device. The mobile device is used to make payments using the payment accounts. In some examples, authorization to proceed with a payment is performed before each purchase made by the user. The authorization process can include receiving a verification of the user, such as a fingerprint scan or passcode. In some examples, a payment account is selected from among available payment accounts. In some examples, an indication is displayed of a digital item associated with a purchased item. In some examples, a payment transaction is initiated with participants of an ongoing communication. In some examples, an application of a retailer is invoked based on the availability of the application. In some examples, a purchase recommendation is provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685